ACCEPTED
                                                                                            12-14-00005-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                      2/20/2015 11:46:24 PM
                                                                                               CATHY LUSK
                                                                                                     CLERK

                             CAUSE NO. 12-14-00005-CR

                                                              FILED IN
                                                       12th COURT OF APPEALS
                            IN THE COURT OF APPEALS         TYLER, TEXAS
                     FOR   THE TWELFTH JUDICIAL DISTRICT
                                                       2/20/2015 11:46:24 PM
                                AT TYLER, TEXAS             CATHY S. LUSK
                                                                Clerk



                                   JOSEPH FINLEY,
                                      Appellant

                                           V.

                                  STATE OF TEXAS,
                                      Appellee


                     ON APPEAL FROM CAUSE NO. 2013-0140
                   IN THE 217th JUDICIAL DISTRICT COURT OF
                          ANGELINA COUNTY, TEXAS


              SECOND MOTION FOR EXTENSION (UNOPPOSED)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 7-day extension of time to file its

brief.

                                            I.

         Under the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief is filed. Tex. R.



                                            1
App. P. 38.6(b). Appellant’s brief was filed on December 22, 2014, giving the

State until Wednesday January 21, 2015 to file its brief.

       The State of Texas now requests a 7-day extension of time in which to file

its brief.

                                           II.


Good cause exists for allowing the State additional time to file its brief


for the following reasons:


       1. Counsel for the State was working on and completed three other briefs

during this time-frame in Johnson v. State, No. 12-14-00160-CR, Owens v. State,

No. 12-13-00386-CR and Dominey v. State, No. 12-14-00226-CR, as well as

preparing for oral arguments in Forrester v. State, No. 12-14-00114-CR.


       2. Counsel for the State had to prepare for a jury trial in State v. Taylor, No.

2014-0145 and State v. Mitchell, which was 2014-0695 which was scheduled for

jury selection March 2, 2015. This is in addition to the normal felony criminal

docket counsel must prepare for.


       3. Counsel for the Appellant is unopposed to this motion.




                                           2
                                           III.


      From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s second motion for extension, and it is not brought for purposes of delay or

harassment, but to see that justice is done.


      Wherefore, Appellee State of Texas prays that the Court grant its requested

7-day extension to file its State’s Brief in this matter.


                                                  Respectfully Submitted,


                                                  /s/ April Ayers-Perez
                                                  APRIL AYERS-PEREZ
                                                  Assistant District Attorney
                                                  Angelina County D.A.’s Office
                                                  P.O. Box 908
                                                  Lufkin, Texas 75902
                                                  (936) 632-5090 phone
                                                  (936) 637-2818 fax
                                                  State Bar No. 24090975
                                                  ATTORNEY FOR THE
                                                  STATE OF TEXAS




                                            3
                              Certificate of Service

I do certify that on February 20, 2015 a true and correct copy of the above
document has been served electronically to John Tunnell, , attorney for Appellant,
Joseph Finley, through efile.txcourts.gov.

                                                               /s/April Ayers-Perez



                            Certificate of Conference

I certify that on February 20, 2015, I conferred with John Tunnell in person about
this motion, and certify that he was unopposed to a 7-day extension.

                                                               /s/April Ayers-Perez




                                         4